DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/22/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray et al. in US Publication 2014/0373887.
Regarding Claim 1, Gray teaches a foot assembly for a cane, the foot assembly comprising a removable foot  (10) configured to engage a cane segment (12 and “a portion of a cane shaft”- see Paragraph 0027) of the cane, wherein the removable foot comprises: a top end (at 44); a bottom end (34) opposite from the top end, wherein the bottom end is a ground-engaging portion of the removable foot; an outer surface extending (18) from the top end to the bottom end; and a cavity (the interior of 20) defined in the top end of the removable foot the cavity comprising a bottom wall comprising a bottom cavity surface (under element 16) and a side wall (extending along D and E) comprising a side cavity surface, the side wall extending from the bottom wall to the top end of the removable foot, wherein a distance from the bottom wall to the top end is a height of the cavity, wherein the side wall of the cavity comprises a first coupling feature (the protrusion on the sidewall at F) on the side cavity surface between the bottom wall and the top end, wherein the first coupling feature is configured to selectively engage a second coupling feature (the depression in the surface of 12 at F) on the cane segment of the cane, wherein the first coupling feature is complimentary in profile to the second coupling feature, and wherein the cavity is configured to receive a portion of the cane segment within the cavity. 


    PNG
    media_image1.png
    424
    557
    media_image1.png
    Greyscale


Regarding Claim 2, Gray teaches that the first coupling feature comprises at least one protrusion (the outer edge of 42 that extends outward) on the cavity surface and wherein the first coupling feature is configured to engage a recessed groove (A) as the second coupling feature.
Regarding Claim 3, Gray teaches that the device includes the cane segment (12),  wherein the portion of the cane segment is positionable within the cavity.
Regarding Claim 4, Gray teaches that the second coupling feature comprises at least one recessed groove.
Regarding Claim 5, Gray teaches that the first coupling feature comprises at least one protrusion, and wherein the at least one recessed groove engages the at least one protrusion within the cavity.
Regarding Claim 6, Gray teaches that the cane segment comprises a base (the “portion of the cane shaft” and an extension (12), wherein the second coupling feature is on the extension, and wherein the cane segment is positionable within the cavity such that the base is outside of the cavity and the extension is within the cavity.
Regarding Claim 7, Gray teaches that the removable foot further comprises a groove (C) in the outer surface, wherein the groove extends from the top end to a position between the top end and the bottom end, wherein the groove comprises a groove surface that is recessed relative to the outer surface and wherein the groove surface is complimentary in shape to a cane segment of the cane (the groove surface is straight, which is complimentary to the straight outer surface of the lower end segment of cane shaft 50). 
Regarding Claim 8, the groove in the foot of Gray is inherently capable of acting as a nesting surface configured to receive a portion of a cane segment of the cane.
Regarding Claim 9, Gray teaches that the groove surface is flat.
Regarding Claim 10, Gray teaches that the cavity comprises a single cavity opening.
Regarding Claim 11, Gray teaches that the single cavity opening is in the top end.
Regarding Claim 12, Gray teaches (see paragraph 0029, where a non-circular shaft is taught) that 12. The foot assembly of claim 10, wherein the cavity opening is non-circular.
Regarding Claim 13, Gray teaches that the removable foot further comprises: a core (18) comprising the top end of the removable foot, wherein the core comprises a first material; and a grip (32) comprising the bottom end of the removable foot opposite from the top end, wherein the grip comprises a second material that is flexible relative to the first material.
Regarding Claim 14, Gray teaches that the core forms a first portion (the upper portion) of the outer surface and wherein the grip forms a second portion (the lower portion) of the outer surface.
Regarding Claim 16, Gray teaches that the bottom end of the removable foot comprises a plurality of toes (between 40) wherein each of the plurality of toes extends outwards relative to the cavity and independent from adjacent toes (each toe defined between grooves 40 is separate from the adjacent toe).
Regarding Claim 17, Gray teaches a cane comprising the foot assembly of claim 1 (including the foot and shaft 50).
Regarding Claim 19, Gray teaches that the cavity surface comprises a first portion (the flat bottom along 42) and a second portion adjacent (the upright portion along B) to the first portion, wherein the first portion extends in a first direction and the second portion extends in a second direction different from the first direction, wherein at least one of the first portion or the second portion is flat.
Regarding Claim 20, Gray teaches that the cavity surface comprises a first portion (the flat bottom along 42) and a second portion (the upright portion at B) adjacent to the first portion, wherein the first portion extends from the second portion at a corner (the bottom corner) of the cavity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gray as applied to Claim 17 above in view of Stone in US Patent 2409452. Gray is silent on the details of the shaft. Stone teaches a cane with a shaft comprising a plurality of cane segments (12/13) that are configurable between an unfolded configuration (Fig. 1) and a folded configuration (Fig., 2) by moving the cane segments apart from one another and rotating the cane segments relative to one another. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gray by using a collapsible shaft as taught by Stone in order to allow the user to store the cane in a compact manner.
Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive.
With respect to the applicant’s arguments regarding the new limitations of Claim 1: Gray teaches that the sidewall of the cavity includes a first coupling feature (identified above at the protrusion of the sidewall at F)  between the bottom and top ends of the sidewall, and this protrusion plainly engages with the depression in the cane segment shown. 
The remainder of the Applicant’s arguments relies on the alleged shortcomings of the rejection of Claim 1 addressed above, presents no further arguments advancing the patentability of the dependent claims and as such, is not deemed persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636